 



Exhibit 10.2

AGREEMENT AND PLAN OF MERGER

     THIS AGREEMENT AND PLAN OF MERGER is dated as of April 29, 2005, and is by
and among ELECTRIC CITY CORP., a Delaware corporation (“ELC”), MPG ACQUISITION
CORPORATION, a Delaware corporation (“Acquisition”), and MAXIMUM PERFORMANCE
GROUP, INC., a Delaware corporation (“MPG”).

W I T N E S S E T H:

     WHEREAS, ELC desires to acquire MPG by means of a transaction which is
described in Section 368 of the Internal Revenue Code of 1986, as amended and
accorded tax-free treatment thereunder except to the extent otherwise required
in respect of cash consideration; and

     WHEREAS, in order to consummate the transactions contemplated herein,
Acquisition has been formed and MPG will be merged with and into Acquisition
(with Acquisition as the surviving corporation), upon and subject to the terms
as further specified in this Agreement; and

     WHEREAS, the requisite percentage of the shareholders of MPG (the
“Shareholders”) have approved this Agreement and the transactions contemplated
hereby;

     NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1 — MERGER

     1.1 Merger. Upon due satisfaction or waiver of all the conditions precedent
set forth herein, at the Effective Date (as defined below), MPG shall be merged
with and into Acquisition on the terms and conditions set forth in this
Agreement and as permitted by and in accordance with the General Corporation Law
of the State of Delaware (the “General Corporation Law”). Thereupon, the
separate existence of MPG shall terminate and Acquisition, as the surviving
corporation (the “Surviving Corporation”), shall continue to exist under and be
governed by the General Corporation Law, with its Certificate of Incorporation
and its By-Laws as in effect at the Effective Date to remain unchanged, unless
and until amended subsequent thereto, except that

     (a) the Certificate of Incorporation and By-Laws of the Surviving
Corporation shall contain, for a period of at least six years from the Effective
Date, provisions with respect to exculpation from liability, indemnification and
advancement of expenses that are at least as favorable to the present and former
directors and officers of MPG as the corresponding provisions set forth in the
Certificate of Incorporation and By-Laws of MPG as of the date of this
Agreement; and

     (b) pursuant to the Certificate of Merger (as defined below), the name of
Acquisition shall be changed to “Maximum Performance Group, Inc.”

1



--------------------------------------------------------------------------------



 



The merger of MPG with and into Acquisition as herein provided is referred to as
the “Merger”.

     1.2 Filing of Certificate of Merger. Upon the Closing (as defined below),
ELC and Acquisition will cause the Certificate of Merger in substantially the
form of Exhibit A attached hereto (the “Certificate of Merger”) to be executed,
acknowledged and filed with the Secretary of State of the State of Delaware as
provided in Section 251 of the General Corporation Law, and the Surviving
Corporation shall thereafter cause a copy of the Certificate of Merger,
certified by the Secretary of State of Delaware, to be recorded in the
appropriate counties’ Recorders’ offices, all in accordance with Section 103 of
the General Corporation Law, and in the offices of such other public officials
within and without the State of Delaware as may be required by law.

     1.3 Effective Date of Merger. The Merger shall become effective immediately
upon the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware. The date and time of such effectiveness is herein referred to
as the “Effective Date”.

     1.4 Directors. From and after the Effective Date, the members of the Board
of Directors of the Surviving Corporation shall consist of the individuals
identified on Schedule 1.4 attached hereto until their respective successors
have been duly elected and qualified or until their earlier death, resignation
or removal in accordance with the Surviving Corporation’s Certificate of
Incorporation and By-laws.

     1.5 Officers. From and after the Effective Date, the officers of the
Surviving Corporation shall initially consist of the individuals identified on
Schedule 1.5 attached hereto until their respective successors have been duly
elected and qualified or until their earlier death, resignation or removal in
accordance with the Surviving Corporation’s By-laws.

     1.6 Conversion of Stock.

     (a) Acquisition Stock. In connection with the Merger, each share of common
stock of Acquisition issued and outstanding as of the Effective Date shall
remain one share of common stock of the Surviving Corporation as of the
Effective Date.

     (b) MPG Stock. The consideration payable in the Merger to the Shareholders
shall be as follows:

     (i) Each share of Series B Preferred Stock of MPG issued and outstanding as
of the Effective Date, by virtue of the Merger and without any action on the
part of the holder thereof, shall automatically be converted into the right to
receive a pro rata portion, based on the total number of shares of Series B
Preferred Stock outstanding as of the Effective Date, of (x) CLOSING PORTION 1
(as defined below), which will be delivered at the Closing, (y) CLOSING PORTION
2 (as defined below), which will be delivered at the Closing, and (z) CONTINGENT
PORTION 1 (as defined below).

     (ii) Each share of Series B-1 Preferred Stock of MPG issued and outstanding
as of the Effective Date, by virtue of the Merger and without any action on the
part of the

2



--------------------------------------------------------------------------------



 



holder thereof, shall automatically be converted into the right to receive a pro
rata portion, based on the total number of shares of Series B-1 Preferred Stock
outstanding as of the Effective Date, of (x) CLOSING PORTION 3 (as defined
below), which will be delivered at the Closing, and (y) CONTINGENT PORTION 2 (as
defined below).

     (iii) Each share of Series A-1 Preferred Stock of MPG issued and
outstanding as of the Effective Date, by virtue of the Merger and without any
action on the part of the holder thereof, shall automatically be converted into
the right to receive a pro rata portion, based on the total number of shares of
Series A-1 Preferred Stock outstanding as of the Effective Date, of CONTINGENT
PORTION 3 (as defined below).

     (iv) Each share of Series A Preferred Stock of MPG issued and outstanding
as of the Effective Date, by virtue of the Merger and without any action on the
part of the holder thereof, shall automatically be converted into the right to
receive a pro rata portion, based on the total number of shares of Series A
Preferred Stock outstanding as of the Effective Date, of CONTINGENT PORTION 4
(as defined below).

     (v) Each share of common stock of MPG issued and outstanding as of the
Effective Date, by virtue of the Merger and without any action on the part of
the holder thereof, shall automatically be cancelled and no consideration will
be paid with respect thereto.

     (vi) Each unexercised outstanding option to acquire any shares of capital
stock of MPG shall automatically be cancelled and no consideration will be paid
with respect thereto.

     (c) Contingent Stock. As additional consideration payable in the Merger,
ELC shall deposit into an escrow account (the “Contingent Stock Escrow Account”)
as promptly as practicable after the Effective Date, but no later than three
business days after the completion of the adjustment provided for in
Section 1.7, for payment to the Shareholders pursuant to the terms of this
Section 1.6, 2,825,000 shares (the “Contingent Stock”) of Common Stock (as
defined below) minus the number of shares of Common Stock obtained by dividing a
Pro Rata Portion of the amount of any Closing Net Book Value Negative Adjustment
by $1.00 or plus the number of shares of Common Stock obtained by dividing a Pro
Rata Portion of the amount of any Closing Net Book Value Positive Adjustment by
$1.00, to be held pursuant to the terms of an escrow agreement (the “Escrow
Agreement”) substantially in the form attached hereto as Exhibit 1.6(d), to be
entered into by and among ELC, MPG, the MPG Representative and the escrow agent
thereunder (the “Escrow Agent”) as of the Closing Date.

     During the two-year period commencing on the Closing Date or, if the
Closing Date is not the first day of a calendar month, the two-year period
commencing on the first day of the first full calendar month commencing after
the Closing Date (the “Earn-Out Period”), the Escrow Agent will release to the
Shareholders 202 shares of Contingent Stock for each $1,000 of MPG Revenue
recorded during the Earn-Out Period in excess of $5,500,000 (the “Revenue
Target”). The release of Contingent Stock shall commence as of the end of the
first calendar quarter during

3



--------------------------------------------------------------------------------



 



the Earn-Out Period during which the Revenue Target is exceeded, and shall be
delivered, in accordance with Section 1.6(b), within 14 days after the end of
such calendar quarter. Thereafter, additional releases of Contingent Stock shall
be made within 14 days after the end of each successive calendar quarter during
the Earn-Out Period and the end of the Earn-Out Period. Any shares of Contingent
Stock which are not required to be distributed to the Shareholders pursuant to
the foregoing shall be distributed to ELC on the fifteenth day following the end
of the Earn-Out Period.

     (d) Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

“Closing Net Book Value” means the net book value of the shareholders equity of
MPG as of the Closing Date, determined in accordance with generally accepted
accounting principles applied on a basis consistent with the audited financial
statements of MPG referred to in Section 4.5 hereof.

“Closing Net Book Value Negative Adjustment” means the amount (if any) by which
the Closing Net Book Value of MPG as of the Closing Date is less than negative
$2,300,000.

“Closing Net Book Value Positive Adjustment” means the amount (if any) by which
the Closing Net Book Value of MPG as of the Closing Date exceeds negative
$2,300,000.

“Common Stock” means the common stock of ELC, par value $0.0001 per share.

“CLOSING PORTION 1” means an amount of cash equal to $1,850,000 minus a Pro Rata
Portion of the amount of any Closing Net Book Value Negative Adjustment or plus
a Pro Rata Portion of the amount of any Closing Net Book Value Positive
Adjustment.

“CLOSING PORTION 2” means, out of the 2,825,000 shares of Common Stock (minus
the number of shares of Common Stock obtained by dividing a Pro Rata Portion of
any Closing Net Book Value Negative Adjustment by $1.00 or plus the number of
shares of Common Stock obtained by dividing a Pro Rata Portion of any Closing
Net Book Value Positive Adjustment by $1.00) to be delivered to the Shareholders
at the Closing (apart from the Contingent Stock), an amount of such shares (not
less than zero) equal to (x) 4,500,000 minus (y) the result obtained by dividing
CLOSING PORTION 1 by $1.00.

“CLOSING PORTION 3” means, out of the 2,825,000 shares of Common Stock (minus
the number of shares of Common Stock obtained by dividing a Pro Rata Portion of
the amount of any Closing Net Book Value Negative Adjustment by $1.00 or plus
the number of shares of Common Stock obtained by dividing a Pro Rata Portion of
the amount of any Closing Net Book Value Positive Adjustment by $1.00) to be
delivered to the Shareholders at the Closing (apart from the Contingent Stock),
an amount of such shares (not less than zero) equal to (x) 800,000 minus
(y) CLOSING PORTION 2.

4



--------------------------------------------------------------------------------



 



“CONTINGENT PORTION 1” means the right to receive a distribution of a number of
            shares of Common Stock as Contingent Stock from the Contingent Stock
Escrow Account (not less than zero) equal to (x) 4,500,000 minus (y) the result
obtained by dividing CLOSING PORTION 1 by $1.00 and minus (z) CLOSING PORTION 2,
which distribution shall be made from the Contingent Stock Escrow Account before
any other distribution to the Shareholders from the Contingent Stock Escrow
Account.

“CONTINGENT PORTION 2” means the right to receive a distribution of up to a
number of shares of Common Stock as Contingent Stock from the Contingent Stock
Escrow Account (not less than zero) equal to (x) 800,000 minus (y) CLOSING
PORTION 3, which distribution shall be made after distribution of CONTINGENT
PORTION 1 from the Contingent Stock Escrow Account and before any other
distribution to the Shareholders from the Contingent Stock Escrow Account.

“CONTINGENT PORTION 3” means the right to receive a distribution of up to a
number of shares of Common Stock as Contingent Stock from the Contingent Stock
Escrow Account equal to 2,000,000, which distribution shall be made after
distribution of CONTINGENT PORTION 1 and CONTINGENT PORTION 2 from the
Contingent Stock Escrow Account and before any other distribution to the
Shareholders from the Contingent Stock Escrow Account.

“CONTINGENT PORTION 4” means the right to receive a distribution of the
remaining             shares of Common Stock required to be distributed to the
Shareholders pursuant to Section 1.6(c) from the Contingent Stock Escrow Account
after CONTINGENT PORTION 1, CONTINGENT PORTION 2 and CONTINGENT PORTION 3 have
been released from the Contingent Stock Escrow Account.

“MPG Revenue” means revenue recognized from the sale of products and services by
the MPG business in the ordinary course on a GAAP basis, whether such sales are
generated by ELC, Acquisition, any other affiliate of ELC or any of their
successors and regardless of upon which entity’s books such sales are recorded.

“Pro Rata Portion” means: (a) with respect to the cash to be paid to the
Shareholders at Closing, 1.85/7.5; (b) with respect to the shares of Common
Stock to be delivered to the Shareholders at the Closing (apart from the
Contingent Stock), 2.825/7.5; and (c) with respect to the Contingent Stock,
2.825/7.5.

     1.7 Closing Net Book Value Adjustment.

     (a) Upon the Effective Date, the amount to be distributed pursuant to
CLOSING PORTION 1 shall be estimated and subject to final determination after a
final determination of Closing Net Book Value is made in accordance with this
Section 1.7.

     (b) Not later than two (2) days prior to the Closing Date, MPG shall
deliver to ELC the certificate of MPG’s chief financial officer (the “Estimated
Closing Net Book Value

5



--------------------------------------------------------------------------------



 



Certificate”) certifying the estimated Closing Net Book Value based on the
financial books and records of MPG through the most recent date for which such
books and records are then current. The Estimated Closing Net Book Value
Certificate shall be accompanied by all relevant supplemental financial
information of MPG. ELC shall review the Estimated Closing Net Book Value
Certificate and related information and shall promptly notify MPG if ELC
disagrees with the estimated Closing Net Book Value. If there is disagreement,
ELC and MPG shall attempt to resolve such matter and agree upon the estimated
Closing Net Book Value for purposes of clause (a) of this Section 1.7. In the
event that they are unable to agree, then, for purposes of clause (a) of this
Section 1.7, the estimated amount to be distributed shall be equal to the amount
certified in the Estimated Closing Net Book Value Certificate minus one-half of
the reduction thereto which ELC has proposed.

     (c) As promptly as practicable following the Effective Date, ELC and MPG
shall determine actual Closing Net Book Value. If ELC and MPG are unable to
reach agreement within thirty (30) days following the Closing Date, then that
portion of the determination which is the subject of disagreement shall be
submitted to BDO Seidman and Marcum & Kliegman LLP for consideration. If BDO
Seidman and Marcum & Kliegman LLP are able to reach agreement within fifteen
days thereafter, then their decision shall be final. If they are not able to
reach agreement as to the disputed issues within fifteen days, then they shall
jointly select a third accounting firm, independent of each of ELC and MPG,
which shall decide the disputed issue as soon thereafter as practicable and
whose decision shall be final for purposes of determining the Closing Net Book
Value.

     (d) In the event that actual Closing Net Book Value, determined in
accordance with the foregoing, is greater than the estimated amount which was
used for purposes of Closing, ELC shall promptly distribute the additional
amount to the Shareholders entitled to receive the same in accordance with
Section 1.6(b). In the event that actual Closing Net Book Value is less than the
estimated amount which was used for purposes of Closing, each Shareholder which
received any portion of CLOSING PORTIONS 1, 2 or 3 pursuant to Section 1.6(b)
shall each promptly remit to ELC its proportionate share of the total amount of
the adjustment which is applicable to each such CLOSING PORTION.

     1.8 Legend. Each certificate evidencing any shares of ELC common stock
issued to any of the Shareholders pursuant to this Agreement shall bear the
following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED, TRANSFERRED OR HYPOTHECATED OR OTHERWISE ASSIGNED IN THE ABSENCE
OF SUCH REGISTRATION OR AN OPINION OF COUNSEL, SATISFACTORY TO ELECTRIC CITY
CORP., THAT THERE IS AN AVAILABLE EXEMPTION FROM REGISTRATION.

The legend set forth above shall be removed and ELC shall promptly issue a
certificate without such legend to any Shareholder, if: (i) such shares are
registered for resale under the Securities

6



--------------------------------------------------------------------------------



 



Act of 1933, as amended (the “Securities Act”); (ii) in connection with a sale
transaction, such Shareholder provides ELC with an opinion of counsel reasonably
acceptable to ELC to the effect that a public sale, assignment or transfer of
such shares of common stock may be made without registration under the
Securities Act; or (iii) such Shareholder provides ELC with reasonable
assurances that such shares of common stock have been or are being sold pursuant
to Rule 144.

     1.9 Registration; AMEX Listing. Within 90 days after the date of this
Agreement, ELC will file with the Securities and Exchange Commission (“SEC”) a
registration statement under the Securities Act on Form S-3 (together with all
amendments and supplements thereto, the “S-3 Registration Statement”) covering
all of the shares of Common Stock issued by ELC pursuant to Section 1.6,
including the Contingent Stock (the shares of common stock which are required to
be included under the S-3 Registration Statement are herein referred to as the
“Registrable Stock”), and, provided it continues to satisfy the applicable
listing requirements, will use its reasonable best efforts to have all such
shares of Registrable Stock listed on the American Stock Exchange, or such other
exchange or market on which the Common Stock is then listed, as of the effective
date of the S-3 Registration Statement. ELC shall use reasonable best efforts to
have such S-3 Registration Statement declared effective as promptly thereafter
as possible, and shall maintain the effectiveness of the S-3 Registration
Statement until the earlier of (a) the date on which all shares of the
Registrable Stock covered by the S-3 Registration Statement have been sold by
the Shareholders, or (b) the 30 month anniversary of the Closing Date. ELC shall
bear all of the fees and expenses (other than underwriting or sales discounts
and commissions incurred by the Shareholders) related to such registration,
including (a) the cost of providing a reasonable number of copies of the
applicable prospectus, as the same may be amended, to the Shareholders to permit
sales under the S-3 Registration Statement and (b) the reasonable fees and
expenses of one special counsel to the Shareholders (not to exceed $10,000) in
connection with the review and filing of the S-3 Registration Statement.

ARTICLE 2 — CLOSING

     2.1 The Closing. The closing of the transactions provided for in this
Agreement (the “Closing”) shall be held in the offices of Schwartz, Cooper,
Greenberger & Krauss, Chtd., 180 North LaSalle, Chicago, Illinois 60601, counsel
for ELC and Acquisition, at 10:00 a.m. local time on April 29, 2005, provided
that each of the conditions described in Articles 8 and 9 are then satisfied, or
at such other time and place as soon thereafter as such conditions are satisfied
as shall be mutually agreed upon by the parties (the date upon which Closing
occurs is herein referred to as the “Closing Date”).

     2.2 Closing Deliveries.

     (a) Cash and Stock Deliverable to Shareholders At Closing. Upon ELC’s
filing of the Certificate of Merger, ELC shall cause to be delivered to each of
the applicable Shareholders (a) by certified check or other acceptable payment
means, an amount equal to such Shareholders’ share of the estimated amount of
CLOSING PORTION 1 (determined as provided in Section 1.7

7



--------------------------------------------------------------------------------



 



hereof), and (b) one or more stock certificates representing CLOSING PORTION 2
and CLOSING PORTION 3, registered in the name of the applicable Shareholders.

     (b) Escrow. In addition, ELC, MPG, the MPG Representative (as defined in
Section 11.3(a)) and the Escrow Agent shall execute and deliver the Escrow
Agreement and ELC shall deliver to the Escrow Agent the Contingent Stock as
provided in Section 1.6(c) hereof.

     (c) ELC Officer’s Certificate. ELC shall deliver to MPG a certificate,
dated the Closing Date and signed by the Chief Executive Officer of ELC,
certifying that the conditions set forth in Sections 8.1 and 8.2 hereof have
been satisfied on and as of such date.

     (d) ELC Secretary’s Certificate. ELC shall deliver to MPG a certificate,
dated the Closing Date and signed by the Secretary of ELC, certifying as to
ELC’s Certificate of Incorporation, Bylaws, resolutions of the Board of
Directors approving the consummation of the transactions contemplated hereby,
good standing, and certifying the incumbency and signature of each officer of
ELC executing any closing deliveries.

     (e) Opinion of ELC’s Counsel. ELC shall deliver to MPG and the Shareholders
an opinion of counsel to ELC, dated the Closing Date, in substantially the form
of Exhibit C hereto.

     (f) MPG Officer’s Certificate. MPG shall deliver to ELC and Acquisition a
certificate, dated the Closing Date and signed by the President of MPG,
certifying that the conditions set forth in the first sentence of Section 9.1
and Section 9.2 hereof have been satisfied on and as of such date.

     (g) MPG Secretary’s Certificate. MPG shall deliver to ELC and Acquisition a
certificate, dated the Closing Date and signed by the Secretary of MPG,
certifying as to MPG’s Certificate of Incorporation, Bylaws, resolutions of the
Board of Directors approving the consummation of the transactions contemplated
hereby, resolutions of MPG stockholders approving the consummation of the
transactions contemplated hereby, good standing, and certifying the incumbency
and signature of each officer of MPG executing any closing deliveries.

     (h) Opinion of Counsel to MPG. MPG shall deliver to ELC and Acquisition an
opinion of counsel to MPG, dated the Closing Date, in substantially the form of
Exhibit D hereto.

     (i) Employment Agreement. Leonard Pisano and ELC shall have entered into an
employment agreement in substantially the form of Exhibit F hereto, and Leonard
Pisano and MPG shall have terminated his existing employment agreement with MPG.

     (j) Other Shareholder Deliveries. Each of the Shareholders that will
receive Common Stock at the Closing or may receive Common Stock as Contingent
Stock shall have executed and delivered to ELC: (i) a stock trading agreement in
substantially the form of Exhibit G-1 hereto (the “Stock Trading Agreement”)
relating to the shares of Common Stock which each

8



--------------------------------------------------------------------------------



 



Shareholder acquires pursuant to consummation of the Merger; and (ii) a properly
completed letter of transmittal in the form of Exhibit G-2 hereto relating to
the Shareholder’s shares of MPG capital stock being converted in the Merger. ELC
shall have executed and delivered a copy of the Stock Trading Agreement.

     (k) Other Deliveries. The parties hereto shall have executed and delivered
to each other such additional instruments, documents and agreements as any of
them may reasonably request consistent with the terms and conditions hereof in
order to consummate the transactions contemplated hereby.

ARTICLE 3 — CERTAIN EFFECTS OF MERGER

     3.1 Effect of Merger. Upon and after the Effective Date, the separate
existence of MPG shall cease and shall be merged into Acquisition, with
Acquisition as the “Surviving Corporation” possessing all rights, privileges,
immunities and franchises of a public or a private nature of each of the
constituent corporations; and all property, real, personal and mixed and all
debts due on whatever account, including subscriptions to shares and all other
choses in action, and all and every other interest of or belonging to or due to
each of the constituent corporations shall be taken and deemed to be transferred
to and vested in the Surviving Corporation without further act or deed; and the
title to any real estate or any interest therein, vested in any of the
constituent corporations shall not revert to or be in any way impaired by reason
of the Merger contemplated herein. The Surviving Corporation shall, after the
Effective Date, be responsible for all the liabilities and obligations of each
of the constituent corporations (but without prejudice to the rights of
Acquisition and ELC arising due to a breach by MPG of a representation, warranty
or covenant contained in this Agreement), and any claim existing, or action or
proceeding pending by or against any of such corporations may be prosecuted or
defended by the Surviving Corporation as if such Merger had not taken place.
Neither the rights of creditors nor any liens upon the property of any of the
constituent corporations shall be impaired by the Merger contemplated herein.

     3.2 Further Assurances. If at any time after the Effective Date, the
Surviving Corporation shall consider or be advised that any further deeds,
assignments or assurances in law or any other things are necessary, desirable or
proper:



  (a)   to perfect, confirm, or record or otherwise vest, in Acquisition the
title to any property or rights of the constituent corporations acquired or to
be acquired by reason of, or as a result of the Merger; or     (b)   otherwise
to carry out the purpose of this Agreement

other than any amendment of this Agreement or any other agreement or document
executed by MPG in connection with the transactions contemplated hereby, then
Acquisition, and its officers and directors, for and on behalf of MPG or
Acquisition, shall and will execute and deliver all such deeds, assignments,
instruments and assurances in law and do all other things necessary, desirable
or proper to vest, perfect or confirm title to such property or rights in the
Surviving

9



--------------------------------------------------------------------------------



 



Corporation and otherwise to carry out the purposes of this Agreement, and the
officers and directors of the Surviving Corporation are severally fully
authorized in their respective names thereof or otherwise to take any and all
such actions.

ARTICLE 4 — REPRESENTATIONS AND WARRANTIES OF MPG

     MPG represents and warrants to ELC and Acquisition as follows:

     4.1 Organization. MPG is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. MPG has full corporate
power and authority to carry on its business as it is now being conducted and
will be conducted on the Closing Date, and to own, lease and operate its assets,
business and properties.

     4.2 Corporate Action. All corporate action and proceedings necessary to be
taken by or on the part of MPG in connection with the transactions contemplated
by this Agreement and necessary to make the same effective have been duly and
validly taken, and this Agreement has been duly and validly authorized, executed
and delivered by MPG and constitutes its valid and binding agreement,
enforceable in accordance with and subject to its terms, except as limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and general equity
principles. The requisite percentage of the Shareholders have approved this
Agreement and the transactions contemplated hereby.

     4.3 Capitalization. MPG has authorized capital stock consisting of:
(a) 12,647,508 shares of common stock, par value $0.001 per share; (b) 3,200,000
shares of Series B Preferred Stock, par value $0.001 per share; (c) 640,000
shares of Series B-1 Preferred Stock, par value $0.001 per share; (d) 6,300,000
shares of Series A Preferred Stock, par value $0.001 per share; and
(e) 1,000,000 shares of Series A-1 Preferred Stock, par value $0.001 per share.
All of the outstanding shares of capital stock of MPG (the “MPG Shares”), and
the holders thereof, are set forth on Schedule 4.3(a) attached hereto (the “Cap
Table”). There are no shares of capital stock held as treasury stock by MPG. MPG
has 700,000 shares of common stock reserved for issuance pursuant to its 2003
Stock Option Plan, and options to purchase 162,313 shares of common stock have
been granted to Leonard Pisano and options to purchase 102,375 shares of common
stock have been granted to Michael Pischel. Except as set forth in this
Section 4.3 or on the Cap Table, MPG has no options, warrants or other
securities authorized, issued or outstanding which are convertible into or
exercisable for capital stock of MPG, nor does MPG have any obligations to issue
any shares of capital stock or options, warrants or convertible securities to
anyone. All of the outstanding shares of capital stock of MPG have been duly
authorized and validly issued, and are fully paid and non-assessable. The
persons listed on the Cap Table are the record owners of the shares of capital
stock listed as owned by them on the Cap Table.

     4.4 Subsidiaries and Qualification. Except as set forth on Schedule 4.4,
MPG does not have any subsidiaries and does own or hold any interest in any
partnership, proprietorship, corporation or other business entity. MPG has
delivered to ELC complete copies of (a) the Certificate of Incorporation of MPG
and all amendments thereto, and (b) the By-laws of MPG as currently in effect.
MPG is duly qualified to do business as a foreign corporation and is in good

10



--------------------------------------------------------------------------------



 



standing in California and in each other state and jurisdiction in which such
licensing or qualification is required, except where the failure to so qualify
or be licensed to do business could not reasonably be expected to have a
material adverse effect on MPG.

     4.5 Financial Statements. MPG has delivered to ELC and Acquisition copies
of the audited balance sheet, statement of income and statement of cash flow of
MPG as of and for the fiscal year ended December 31, 2003 (the “2003 Audited
Financial Statements”), together with the balance sheet, statement of income and
equity, and statement of cash flow of MPG as of and for the two-month period
ended February 28, 2005 (the “Interim Statements”). Prior to Closing, MPG will
deliver to ELC and Acquisition copies of the audited balance sheet, statement of
income and statement of cash flow of MPG as of and for the fiscal year ended
December 31, 2004 (the “2004 Audited Financial Statements”) The 2003 Audited
Financial Statements, the 2004 Audited Financial Statements and the Interim
Statements are collectively referred to herein as the “Financial Statements”.

     The 2003 Audited Financial Statements and the Interim Statements, (a) have
been prepared in accordance with the books and records regularly maintained by
MPG, (b) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis, and (c) fairly present the financial
condition, results of operations, changes in equity and cash flow for the
respective periods covered by such financial statements. The 2004 Audited
Financial Statements, when delivered, (a) will have been prepared in accordance
with the books and records regularly maintained by MPG, (b) will have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis, and (c) will fairly present the financial condition, results
of operations, changes in equity and cash flow for the periods covered by the
2004 Audited Financial Statements.

     4.6 Affiliate Transactions. Except as described in Schedule 4.6 attached
hereto, as of the date hereof and since December 31, 2004, neither any
Shareholder nor any Affiliate of a Shareholder (as defined below) is or has been
indebted to, or is or has been a creditor of, or a guarantor of any obligation
of or a party to any contract, agreement, license, option, commitment or other
arrangement, written or oral, express or implied, with MPG. For purposes of this
Agreement, an “Affiliate of a Shareholder” means any employee, officer or
director of a Shareholder, any spouse or family member (including in-laws) of a
Shareholder, or any corporation, partnership or other entity in which a
Shareholder (or spouse or family member) has any equity or ownership interest of
five percent (5%) or more in the aggregate.

     4.7 Licenses. To the best knowledge of MPG, all permits and licenses
necessary for the operation of the business of MPG as heretofore conducted and
as expected to be conducted in 2005 have been obtained and are in full force and
effect, except where the failure to obtain any permit and/or license could not
reasonably be expected to have a material adverse effect on MPG. No material
violation exists in respect of any such license or permit. No proceeding is
pending or threatened to revoke or limit any such license or permit.

     4.8 Product Liability. No claims or demands have been made against MPG
alleging injury to individuals or property as a result of the ownership,
possession or use of any

11



--------------------------------------------------------------------------------



 



product manufactured or sold by MPG. All products sold by MPG prior to the
Closing Date and all work in process produced by MPG prior to the Closing Date
have been, are and will be of good quality, merchantable and in compliance in
all material respects with the requirements of the respective purchase orders
and agreements under which such goods have been, are or are to be sold, except
as reserved against in the applicable Financial Statements.

     4.9 Assets. The assets of MPG (the “Assets”) include all assets and
properties, real and personal, tangible and intangible, of every kind and
description used or held for use in connection with the business and operations
of MPG as a going concern, including without limitation, rights under contracts
and leases, real and personal property, plant and equipment, inventories,
intangibles, trademarks, copyrights and goodwill. Except as disclosed in
Schedule 4.9, all of the Assets, whether real or personal, owned or leased, are
in good operating condition and repair (with the exception of normal wear and
tear) and, to the best knowledge of MPG, are free from defects other than such
minor defects as do not interfere with the continued use thereof in conduct of
normal operations. The Assets constitute all the assets, properties and rights
which are required for the operation of MPG as it is presently operated.

     4.10 Title. MPG owns no real property. Schedule 4.10 attached hereto
describes all real property leases or subleases included in the Assets. Said
leases and subleases are valid, binding and enforceable in accordance with their
terms, and (i) neither MPG nor any landlord is in default thereunder, (ii) there
are no offsets or defenses by either MPG or any landlord or tenant against a
tenant or landlord, respectively, and (iii) the transactions contemplated by
this Agreement will not affect or impair the terms, validity or enforceability
of any of such leases or subleases, or require the consent of any party thereto
which shall not have been obtained prior to the Closing Date.

     MPG owns or leases all the furniture, equipment, tangible personal property
and leasehold improvements located in the structures referred to in
Schedule 4.10 or otherwise included in the Assets. All the Assets (other than
inventory sold in the ordinary course of business and other than other assets or
property sold or otherwise disposed of after December 31, 2004 as permitted by
this Agreement) are either (i) owned free and clear of all security interests,
mortgages, pledges, liens, conditional sales agreements, leases, encumbrances or
charges of any nature whatsoever except as set forth on Schedule 4.10 or
(ii) leased by MPG as lessee subject to valid, binding and enforceable leases
which are listed on Schedule 4.10 as to which neither party thereto is in
default, there are no defenses or offsets by either party thereto against the
other, and the transactions contemplated by this Agreement will not affect or
impair the terms, validity or enforceability thereof or require the consent of
any party thereto which shall not have been obtained prior to the Closing Date.

     4.11 Contracts. Except for the contracts listed on Schedule 4.11 attached
hereto (true and complete copies of each of such contract having previously been
furnished by MPG to ELC and Acquisition), MPG is not a party to any:



  (a)   contract for the purchase of inventory, materials or supplies (except
inventory, materials or supplies purchased in the ordinary course of business at
market prices

12



--------------------------------------------------------------------------------



 



      and in reasonable quantities) or equipment or any capital item or items
involving a consideration of more than $5,000 per contract or $25,000 in the
aggregate;     (b)   contract not made in the ordinary and usual course of
business;     (c)   contracts with customers (except for purchase orders placed
by customers in the ordinary course of business);     (d)   contract with any
labor union or other labor organization;     (e)   employment, bonus, pension,
profit-sharing, retirement, severance, stock purchase, hospitalization, life,
accident or medical insurance, or other plans or agreements providing employee
benefits of any kind for any of the employees of MPG;     (f)   any agreement
for the employment of any individual on a full-time, part-time, consulting or
other basis;     (g)   any contract with any employee, officer, director or
Shareholder of MPG relating to the present or future compensation or other
benefits available to such person, any transaction between such person and MPG
or otherwise;     (h)   any contract pursuant to which MPG made or will make
loans or has or will have incurred debts or become a guarantor or surety or
pledged its credit on or otherwise become responsible with respect to any
undertaking of another;     (i)   licenses or franchises relating to the
business of MPG;     (j)   lease of personal property to or from any person
which (i) has a term, including renewal options exercisable by any other party
thereto, ending more than 30 days after the date of this Agreement or
(ii) provides for rent in excess of $5,000 during any 12 month period;     (k)  
distributor or sales agency or advertising contract which is not terminable by
MPG without penalty upon notice of 30 days or less;     (l)   contract
continuing over a period of more than 30 days from the date hereof for the sale
or purchase of goods or services;     (m)   contract not terminable by MPG
without penalty within 30 days from the date of this Agreement;     (n)  
contract terminable by any other party besides MPG;     (o)   contract of any
nature which involves an unperformed commitment in excess of, or goods or
services having a value in excess of, $5,000 individually or $25,000

13



--------------------------------------------------------------------------------



 



      in the aggregate (excluding any contracts covered by any other subsection
of this Section 4.11);     (p)   any contract regarding any lien, pledge,
security interest or other encumbrance upon any Assets;     (q)   any contract
involving any restrictions relating to MPG or its business with respect to
(i) the geographical area of operations, scope or type of business of MPG or
(ii) confidentiality; or     (r)   any other contract, either written or oral.

     MPG has performed all material obligations required to be performed, and is
not in material default, under any contract to which it is a party or by which
it or its property is bound. As of the Closing Date MPG shall have performed all
material obligations and shall not be in material default under any such
contract and under any contract entered into between the date of this Agreement
and the Closing Date.

     As used in this Agreement, “contract” means any contract, lease, agreement,
arrangement, commitment or understanding, written or oral, expressed or implied.

     4.12 Litigation and Compliance with Law. Except as set forth on
Schedule 4.12 attached hereto, there have not been and are no actions, suits or
proceedings pending or, to the best knowledge of MPG, threatened relating to
MPG, before or by any court or federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign. MPG is and has been at all times in compliance in all material respects
with all applicable laws, statutes, regulations, orders, writs, injunctions and
decrees of any court or federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and any applicable arbitration decisions, relating to MPG or its
business. MPG has no knowledge of any basis for any claim for compensation or
damage or other relief against MPG from any violation of any law, statute,
regulation, order, writ, injunction or decree of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, except as set forth on Schedule 4.12. All
notices received by MPG regarding alleged non-compliance and orders, writs,
injunctions, decrees and arbitration decisions are listed on Schedule 4.12 and
copies of such notices, orders, writs, injunctions, decrees and arbitration
decisions have been delivered to ELC and Acquisition.

     4.13 No Defaults. Neither the execution and delivery by MPG of this
Agreement nor the consummation by MPG of the transactions contemplated hereby is
an event which, of itself or with the giving of notice or the passage of time or
both, constitutes a violation of or will conflict with or result in breach of or
any default under the terms, conditions or provisions of any judgment, law or
regulation to which MPG is subject, or of MPG’s Certificate of Incorporation or
By-Laws, or of any agreement or instrument to which MPG is a party or by which
it is bound, or result in the creation or imposition of any lien, charge or
encumbrance of any nature

14



--------------------------------------------------------------------------------



 



whatsoever on any of the assets of MPG or result in the acceleration of the due
date of any obligation of MPG or could reasonably be expected to have a material
adverse effect on the business of MPG.

     4.14 Changes. Except as shown on Schedule 4.14 attached hereto, since
December 31, 2004, MPG has not:



  (a)   mortgaged, pledged or subjected to lien or any other encumbrance, any of
the Assets;     (b)   sold or transferred any of the Assets (except for sales
from inventory in the ordinary course of business) without replacement thereof
with an asset of equivalent kind, condition and value;     (c)   increased the
compensation or benefits payable or to become payable to any of MPG’s directors,
officers, employees or agents, except for regularly scheduled normal increases
consistent with historical practices to those employees whose annual base
compensation is $30,000 or less;     (d)   suffered any damage, destruction or
loss (whether or not covered by insurance) or the acquisition or taking of
property by any governmental authority;     (e)   experienced any strike,
slow-down, picketing, lock-out or other work stoppage or received notice that
any such event may be expected to occur within the foreseeable future;     (f)  
issued, sold, purchased or redeemed, or agreed to issue, sell, purchase or
redeem, any of MPG’s capital stock or security convertible into MPG’s capital
stock or any other stock, bond, right, option, warrant or other security of MPG,
or entered into any transaction other than in the ordinary course of business;  
  (g)   borrowed any money;     (h)   modified any contract nor has there been
any acceleration, termination, cancellation or adverse modification to any
contract by which MPG is bound;     (i)   paid or declared any dividend, or made
any other payment or distribution with respect to any of the MPG Shares; or    
(j)   entered in any transaction, other than contemplated by this Agreement, not
in the ordinary course of business consistent with past practices.

     4.15 Environmental Warranties. (a) MPG has provided to ELC and Acquisition
prior to the date hereof:

15



--------------------------------------------------------------------------------



 



  (i)   all environmental audits, assessments or occupational health studies and
all analyses of any groundwater, soil, air or asbestos samples taken from any
facility owned or occupied by MPG undertaken by, or at the direction of, MPG or
any of its employees or counsel, or any governmental agency (collectively, the
“Environmental Audits”);     (ii)   all written communications between MPG and
any environmental agencies regarding property owned or used by MPG; and    
(iii)   all Occupational Safety and Health Administration claims made against
MPG.

     All action, work and other steps recommended to be taken pursuant to the
Environmental Audits, if any, have been taken. MPG has provided ELC and
Acquisition with copies of all certificates and other documents necessary to
verify that all such action, work and steps recommended to be taken under the
Environmental Audits have been taken.

     (b) Other than as disclosed in the Environmental Audits, no Hazardous
Materials (as hereinafter defined), friable asbestos or friable asbestos
containing materials (“ACMs”) have been used by MPG in or about any real
property owned or leased by MPG, or discharged, treated, managed, recycled,
placed or disposed of by MPG at, on or under any real property owned or leased
by MPG, and no Hazardous Materials or ACMs formerly located on the real property
owned or leased by MPG have been disposed of by MPG at any off-site waste
disposal.

     (c) Other than as disclosed in the Environmental Audits, no portion of any
real properties owned or leased at any time by MPG is being used or has been
used by MPG for the disposal, storage, recycling, treatment, processing or other
handling of Hazardous Materials.

     (d) Other than as disclosed in the Environmental Audits, no above ground or
underground storage tanks are located on or under any real properties currently
or previously owned by MPG or have been used by MPG on or under any real
property currently or previously leased by MPG.

     (e) Other than as disclosed in the Environmental Audits, MPG has not
disposed of any substance (other than human sewage) into any plumbing or septic
tank.

     (f) Other than as disclosed in the Environmental Audits, MPG is operating
in compliance in all material respects with all applicable Environmental Laws
(as hereinafter defined).

     (g) Other than as disclosed in the Environmental Audits, to the best
knowledge of MPG no investigation, administrative order or notice, consent,
order and agreement, litigation, settlement or environmental claim or lien with
respect to Hazardous Materials or ACMs is proposed, threatened or in existence
with respect to any real properties now or previously owned

16



--------------------------------------------------------------------------------



 



     or leased by MPG or with respect to any off-site waste disposal to which
waste relating to the operations of MPG has been taken.

     (h) Other than as disclosed in the Environmental Audits, MPG has not
received any summons, citation or written notice from any person, entity or
governmental agency whatsoever concerning any violation or alleged violation of
Environmental Laws or the storage, dumping or discharge of any Hazardous
Materials or ACMs arising out of or with respect to any real properties now or
previously owned or leased by MPG.

     (i) The term “Environmental Laws” shall mean the Federal Clean Air Act,
Federal Water Pollution Control Act, Resource Conservation and Recovery Act,
Solid Waste Disposal Act, Toxic Substance Control Act and Comprehensive
Environmental Response, Compensation and Liability Act, and any other federal,
state or local laws, regulations or other requirements regulating or otherwise
concerning Hazardous Materials or the environment. The term “Hazardous
Material(s)” shall mean any hazardous, toxic or dangerous substance, pollutant,
contaminant, waste or other material regulated under Environmental Laws; ACMs;
oil and petroleum products and natural gas, natural gas liquids, liquefied
natural gas, and synthetic gas usable for fuel; chemicals subject to the OSHA
Hazard Communication Standard; and industrial process and pollution control
wastes whether or not hazardous within the meaning of the Federal Resource
Conversation and Recovery Act.

     4.16 Brokers. Except as set forth on Schedule 4.16, there is no broker or
finder or similar person who would have any valid claim against MPG or any party
to this Agreement for a fee or brokerage commission in connection with this
Agreement or the transactions contemplated hereby as a result of any agreement,
understanding or action by Shareholders or MPG.

     4.17 Employee Relations. Except as shown on Schedule 4.17 attached hereto,
there are no labor disputes, grievances, notices or other proceedings pending
or, to the best knowledge of MPG, threatened, nor does a basis exist for any
such dispute or grievance between MPG on the one hand, and any employee of MPG,
on the other hand, and there are no collective bargaining units representing any
of the employees of MPG.

     4.18 Employees; Directors; Officers. Schedule 4.18 attached hereto lists
all employees of MPG and their respective titles, salaries and benefits.
Schedule 4.18 also lists all directors and officers of MPG.

     4.19 Banks, Powers of Attorney. Schedule 4.19 attached hereto is a correct
and complete list setting forth the name of each bank in which MPG has an
account or safe deposit box, the name of each person authorized to draw thereon
or to have access thereto, and the name of each person holding a power of
attorney from MPG.

     4.20 Insurance. Schedule 4.20 attached hereto is a list and brief
description of all policies of insurance (showing the name of carrier and type
of insurance) held by or on behalf of MPG. MPG has its buildings, plants,
properties and operations, including but not limited to

17



--------------------------------------------------------------------------------



 



machinery, equipment and inventories, adequately insured against loss or damage
by fire and all other hazards and risks of the character usually insured against
by persons operating similar properties in the localities where such properties
are located under valid and enforceable policies issued by insurers of
recognized responsibility. Such insurance coverage will be continued in full
force and effect to the Closing Date. MPG has not been refused any insurance by
an insurance carrier to which it has applied for insurance during the past three
years. MPG is in compliance in all material respects with all applicable
requirements of its insurance carriers.

     4.21 Indebtedness. Schedule 4.21 attached hereto is a correct and complete
list of all instruments, agreements or arrangements pursuant to which MPG has
borrowed any money, incurred any indebtedness or established any line of credit
or letter of credit which is currently outstanding and which represents a
liability or potential liability of MPG. True and complete copies of all such
written instruments, agreements or arrangements have previously been delivered
to ELC and Acquisition.

     4.22 Patents, Trademarks, Etc. Schedule 4.22 attached hereto sets forth a
correct and complete list of all copyrights, patents, trademarks, trade names,
service marks, processes, inventions, and formulae applied for, issued to or
owned by MPG, or under which MPG is licensed or franchised or which MPG licenses
to others, all of which are valid, in good standing and uncontested and all of
which are included in the Assets. MPG possesses all copyrights, patents,
inventions, formulae, processes (secret or otherwise), trademarks, trade names
and service marks necessary to conduct MPG’s business as presently conducted.
MPG has not received any notice with respect to any alleged infringement or
unlawful use of any copyright, patent, trademark, trade name, service mark,
process, invention or formula or other intangible property right owned by
others. Except as disclosed on Schedule 4.22 attached hereto, no shareholder,
director, officer or employee of MPG has any interest in any such copyright,
patent, trade name, trademark, service mark, process, invention or formula. MPG
has not granted any outstanding licenses or other rights to any copyright,
patent, invention, formula, process, trademark, trade name or service mark
listed on Schedule 4.22.

     4.23 Accounts Payable. The accounts payable reflected on the balance sheet
contained in the Interim Statements were complete and were actual and bona fide
accounts payable which rose in the ordinary and usual course of the business.

     4.24 Accounts Receivable. The accounts receivable and unbilled work in
process of MPG, as reflected on the recent balance sheet contained in the
Interim Statements, were actual and bona fide accounts receivable and unbilled
work in process which arose in the ordinary and usual course of the business,
represent valid obligations due to MPG, and, to the best knowledge of MPG, not
subject to defenses or set-off claims, except to the extent reflected in the
allowance for doubtful accounts on such balance sheet.

     4.25 Inventory. No inventory is held by MPG on consignment from any other
person or entity or is held by any other person or entity on consignment for
MPG. The inventory held by MPG is usable or saleable in the ordinary course of
business except for obsolete inventory not reflected on the Interim Statements.
The finished goods included in inventory comply in all

18



--------------------------------------------------------------------------------



 



material respects with MPG’s specifications therefore and any related purchase
orders or purchase agreements. All raw materials and work-in-process included in
inventory are items which are used in making the finished goods of the MPG’s
business.

     4.26 Liabilities. All liabilities, absolute or contingent, of MPG incurred
subsequent to December 31, 2004 have been or will have been incurred only in the
ordinary course of business. Except as disclosed in Schedule 4.26 attached
hereto, MPG has not incurred any liabilities since December 31, 2004 which
individually are in excess of $10,000, or which in the aggregate are in excess
of $50,000 (except for the purchase of inventory, materials and/or supplies, or
the sale of products to customers, in the ordinary course of business).

     4.27 Taxes. All federal, state, county, local and foreign tax returns,
reports and declarations of estimated tax or estimated tax deposit forms
required to be filed by MPG have been duly filed, or are being contested in good
faith pursuant to appropriate proceedings. MPG has paid all Taxes (as defined
below) which have become due and has paid all installments of estimated Taxes
due, except to the extent any such Taxes are being contested in good faith
pursuant to appropriate proceedings. All Taxes and other assessments and levies
which MPG is required by law to withhold or to collect have been duly withheld
and collected, and have been paid over to the proper governmental authorities or
are held by MPG in separate bank accounts for such payment, or are being
contested in good faith pursuant to appropriate proceedings. All Tax disputes or
contests are described on Schedule 4.27 hereto. MPG has adequate reserves on the
Interim Statements for the payment of all Taxes of any kind, whether disputed or
not, and whether accrued, due, absolute, contingent or otherwise, which were or
which may be payable by MPG for any periods or fiscal years ending on or prior
to the date of the Interim Statements, including all Taxes imposed before or
after the Effective Date which are attributable to any such period or fiscal
year. Except as disclosed on Schedule 4.27 attached hereto, where such returns
and reports have not been audited and either approved or settled, there has not
been any waiver or extension of any applicable statute of limitations, and MPG
has not received any notice of deficiency or adjustment, and complete copies of
such returns or reports have been furnished to ELC and Acquisition. Any disputes
or contests by MPG regarding Taxes will not have a material adverse effect on
MPG. “Tax” or “Taxes” means all taxes, levies, imposts, fees, duties and other
like charges of any nature whatsoever imposed by a governmental authority
responsible for the imposition of any such tax, including, without limiting the
generality of the foregoing, all income, sales, use, ad valorem, stamp,
transfer, payroll, franchise and intangible taxes and fees of any nature upon
properties or assets, whether tangible or intangible, or upon income, receipts,
payrolls, transactions, net worth, capital, investment or franchise, together
with any and all additions thereto and penalties and interest payable with
respect thereto or to any assessment or collection thereof.

     4.28 Employee Plans. Except for the matters disclosed on Schedule 4.28
attached hereto, as to which true and complete copies of all relevant plans,
agreements, insurance policies, and other documentation have been furnished by
MPG to ELC and Acquisition, MPG has no pension plans or employee welfare benefit
plans (as such terms are defined in the Employment Retirement Income Security
Act of 1974, as amended).

19



--------------------------------------------------------------------------------



 



     4.29 No Misleading Statements or Omissions. No representation or warranty
made by MPG in this Agreement, and no statement made by or on behalf of MPG in
any certificate, document, exhibit or schedule expressly required to be
furnished hereunder, contains or will contain any untrue statement of a fact or
omits or will omit to state any fact necessary to make such representation or
warranty or statement, in light of the circumstances under which such
representation, warranty or statement was made, not misleading to a prospective
purchaser of all of the capital stock of MPG.

ARTICLE 5 — REPRESENTATIONS AND WARRANTIES OF ELC

     ELC hereby represents and warrants to the Shareholders and MPG as follows:

     5.1 Incorporation. ELC is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing could not be
reasonably expected to have a material adverse effect, with the requisite power
and authority to perform its obligations under this Agreement, to consummate the
transactions contemplated hereby and to conduct its business as currently
conducted. Acquisition is a wholly owned subsidiary of ELC. Acquisition is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, with the requisite power and authority to perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.

     5.2 No Defaults; Compliance with Law. Except as is disclosed on
Schedule 5.2 attached hereto, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby is an
event which, of itself or with the giving of notice or the passage of time or
both, constitutes a violation of or will conflict with or result in a breach of
or default under the terms, conditions or provisions of any judgment, law or
regulation to which ELC is subject, or ELC’s Certificate of Incorporation or
By-laws, or any agreement or instrument to which ELC is a party or by which it
is bound. ELC is in compliance with all applicable laws, statutes, regulations,
orders, writs, injunctions and decrees of any court or federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and any applicable arbitration decisions,
relating to ELC, except where the failure to be in such compliance could not
reasonably be expected to have a material adverse effect on ELC.

     5.3 Corporate Action. Except for obtaining the consent of the holders of
ELC’s Series E Convertible Preferred Stock and the consent of Laurus Master
Fund, Ltd., which consents will be obtained prior to closing, all corporate
actions and proceedings necessary to be taken by or on the part of ELC in
connection with the transactions contemplated by this Agreement and necessary to
make the same effective have been duly and validly taken, and this

20



--------------------------------------------------------------------------------



 



Agreement has been duly and validly authorized, executed and delivered by ELC
and constitutes its valid and binding agreement, enforceable in accordance with
and subject to its terms, except as limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

     5.4 Brokers. There is no broker or finder or similar person who would have
any valid claim against MPG or the Shareholders for a fee or brokerage
commission in connection with this Agreement or the transactions contemplated
hereby as a result of any agreement, understanding or action by ELC.

     5.5 Capital Structure. ELC currently has 120 million shares of common stock
authorized and 5 million shares of preferred stock authorized. As of the date
hereof, 48,078,310 shares of common stock of ELC are issued and outstanding, and
225,943 shares of ELC’s Series E Convertible Preferred Stock are issued and
outstanding, and all such issued and outstanding shares of common stock and
Series E Convertible Preferred Stock have been duly authorized and are fully
paid and non-assessable. As of the date hereof, ELC has outstanding options,
warrants and convertible notes which, if fully exercised on the date hereof
would result in the issuance of 26,201,882 additional shares of common stock.

     5.6 ELC Common Stock. The Common Stock to be issued to the Shareholders
pursuant to the Merger are duly authorized and, when issued to the Shareholders
pursuant to the Merger and the terms of this Agreement, will be validly issued,
fully paid and nonassessable and free of all liens, encumbrances and
restrictions imposed by law (other than restrictions upon transfer imposed
generally by applicable securities laws) and subject to no preemptive rights,
co-sale rights, rights of first refusal or similar rights in favor of other
persons or entities which have not been waived. Assuming the accuracy of the
representations of each of the Shareholders in the investor questionnaires to be
delivered to ELC pursuant to Section 2.2(k), the ELC Common Stock issuable to
the Shareholders hereunder will be issued in compliance with all applicable
federal and state securities laws. The registration rights granted to the
Shareholders pursuant to this Agreement do not conflict with and will not cause
a breach of any existing registration rights agreement or other agreement to
which ELC is a party. ELC currently qualifies to register shares on Form S-3
under the Securities Act and will use its reasonable best efforts to continue to
satisfy the eligibility requirements for the registration of shares on Form S-3
under the Securities Act during the 90-day period after the date of this
Agreement.

     5.7 SEC Filings and Reports. Since March 31, 2004, ELC has filed all
reports, schedules, forms, statements and other documents (the “Commission
Documents”) required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). As of their respective dates, the Commission Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to the
Commission Documents. Each Commission Document does not as of the date hereof
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein in light of the circumstances in which they were made not misleading.

21



--------------------------------------------------------------------------------



 



     5.8 Absence of Certain Events. Since December 31, 2004, neither ELC nor any
of its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree.

     5.9 Compliance. Neither ELC nor any of its subsidiaries is in violation of,
or in default under, nor has there been any waiver given with respect to, any
term or provision of any charter, by-law, mortgage, indenture, agreement,
instrument, statute, rule, law, regulation, judgment, decree, order, writ, or
injunction applicable to it, such that such violations and defaults in the
aggregate could reasonably be expected to result in any material adverse change
in the business, assets, properties, condition (financial or otherwise) or
results of operations of the ELC and its subsidiaries, taken as a whole, or
materially adversely affect the ability of ELC to perform in any material
respect its obligations under this Agreement. Since December 31, 2004, none of
ELC or any of its subsidiaries has received any written notice or other written
communication from any governmental authority or entity regarding (a) any
revocation, withdrawal, suspension, termination or modification of, or the
imposition of any material conditions with respect to, any regulatory approval
or authorization, (b) any violation of any law by ELC or any of its
subsidiaries, or (c) any other limitations on the conduct of business by ELC or
any of its subsidiaries.

     5.10 Litigation, Etc. Other than matters disclosed in the Commission
Documents, since December 31, 2004 there have not been and are not now any
actions, suits, investigations or proceedings pending or, to the knowledge of
ELC, threatened against ELC or any of its subsidiaries before any court,
arbitrator or administrative or governmental body that (a) seek to enjoin or
otherwise prevent the consummation of the transactions contemplated by this
Agreement or (b) materially and adversely affect, or as to which there is a
reasonable possibility of an adverse decision that would materially and
adversely affect, either individually or collectively, the assets, business,
properties, prospects, operations or condition, financial or otherwise, of ELC
and its subsidiaries, taken as a whole. Neither ELC nor any of its subsidiaries
is in violation of any judgment, order, writ, injunction, decree, rule or
regulation of any court or governmental department, commission, board, bureau,
agency or instrumentality, the violation of which reasonably could be expected
to, either individually or collectively, materially and adversely affect the
business, property, assets, prospects, operations or condition (financial or
otherwise) of ELC and its subsidiaries, taken as a whole.

     5.11 No Misleading Statements or Omissions. No representation or warranty
made by ELC in this Agreement, and no statement made by or on behalf of ELC in
any certificate, document, exhibit or schedule expressly required to be
furnished hereunder, contains or will contain any untrue statement of a fact or
omits or will omit to state any fact necessary to make such representation or
warranty or statement, in light of the circumstances under which such
representation, warranty or statement was made, not misleading to a prospective
purchaser of capital stock of ELC.

22



--------------------------------------------------------------------------------



 



ARTICLE 6 — COVENANTS OF MPG

     MPG covenants and agrees that from the date hereof through and including
the Closing Date:

     6.1 Full Access and Financials. ELC and its authorized representatives will
have full access during normal business hours, upon reasonable notice to MPG, to
all properties, books, records, contracts and documents of MPG or relating to
MPG’s current and former employees, customers and suppliers, and shall be
allowed to inspect and cause tests to be made of the Assets and facilities of
MPG through the Closing Date. MPG will make available to ELC and such authorized
representatives all information with respect to the affairs and business of MPG
as ELC may reasonably request. Nothing contained in this Section 6.1, nor the
exercise by ELC of its rights hereunder, will relieve MPG from or limit any
liability which may arise out of any breach of any representation, warranty,
covenant or agreement contained in this Agreement.

     MPG, within 5 days after completion thereof, will provide ELC with copies
of internally prepared balance sheets and operating statements related to MPG
for each monthly accounting period between the date of this Agreement and the
Closing Date.

     6.2 Conduct of Business. MPG will carry on its business, in the ordinary
course and in the same manner as such business has been carried on heretofore,
and MPG will (a) use its best efforts to do all things necessary to preserve the
assets and properties of MPG, (ii) maintain and keep the tangible properties
included in the Assets in good repair, working order and condition, and from
time to time make all needful and proper repairs, renewals and replacements,
(iii) perform on a timely basis all lawful obligations to be performed by it
pursuant to the terms of each agreement, contract, undertaking or commitment by
which it is bound, and (iv) pay all Taxes which become due and all installments
of estimated Taxes which become due, except to the extent any such Taxes are
contested in good faith pursuant to appropriate proceedings.

     6.3 Other Action. Without the prior written consent of ELC, MPG will not:



  (a)   issue, sell, purchase or redeem, or grant options to purchase or
otherwise agree to sell, purchase or redeem, any shares of capital stock or any
other securities of MPG, and on the date of this Agreement, MPG will close its
stock transfer books and will not prior to the Closing record the transfer of
any MPG Shares;     (b)   consent to or permit any amendment of MPG’s
certificate of incorporation or by-laws;     (c)   consent to or permit MPG to
prepay any liability for borrowed money;     (d)   permit MPG to enter into any
new line or type of business;

23



--------------------------------------------------------------------------------



 



  (e)   permit MPG to pay any obligation or liability, other than obligations
and liabilities reflected in the Interim Statements or incurred since
February 28, 2005 in the ordinary course of business;     (f)   permit MPG to
enter into or modify any contract or lease described in or of the type described
in Sections 4.10 and 4.11 hereof;     (g)   permit MPG to pay any bonus to or
increase the compensation payable to or any other benefits of any employee of
MPG;     (h)   permit or consent to declaring or distribution by MPG of any
dividend to any Shareholder;     (i)   permit MPG to enter into any contract or
commitment, incur any liability, absolute or contingent, waive any right or
enter into any other transaction, not (i) in the ordinary course of business and
of the scope and magnitude heretofore entered into, and/or (ii) in an amount
greater than $5,000 individually or $25,000 in the aggregate (except inventory,
materials or supplies purchased in the ordinary course of business at market
prices and in reasonable quantities, or the sale of products to customers, in
the ordinary course of business);     (j)   permit MPG to modify any material
contract, except in the ordinary course of business;     (k)   permit MPG to
sell (except for sales from inventory in the ordinary course of business),
transfer, mortgage, pledge or subject any of the Assets to any lien or
encumbrance not currently imposed on such Asset;     (l)   permit MPG to enter
into any transaction not in the ordinary course of business; or     (m)   take
any action after the date hereof, the reasonably foreseeable result of which
would be to cause any representation or warranty of MPG contained in this
Agreement to be or become inaccurate.

     6.4 Organization, Good Will. MPG will preserve MPG’s business organizations
intact, will retain MPG’s present key employee, and will use its best efforts to
preserve the good will of MPG’s suppliers, customers and others having business
relations with MPG. For purposes of this Section “key employee” shall mean
Leonard Pisano.

     6.5 Consents to Leases, Contracts. With respect to each lease, license,
contract or other agreement or instrument which, by its terms, will be breached
by the consummation of the Merger as contemplated hereby unless the consent of
the other party thereto is obtained, at no cost to ELC or Acquisition, MPG will
use its best efforts to obtain or cause to be obtained such

24



--------------------------------------------------------------------------------



 



consent, without thereby affecting or impairing the terms or the validity or
enforceability thereof. Schedule 6.5 sets forth a listing of each such lease,
contract or other agreement or instrument.

     6.6 Representations and Warranties. MPG shall give written notice to ELC
promptly upon the occurrence of or becoming aware of: (i) the impending or
threatened occurrence of any event which would cause, or would have caused had
such event occurred or been known to MPG prior to the date hereof, any of MPG’s
representations or warranties contained in this Agreement to be untrue when made
or to be untrue if made as of the Closing Date, (ii) any material adverse
development in the condition (financial or otherwise) or operations of MPG and
(iii) the failure of any condition precedent to any party’s obligation to
consummate the transactions contemplated herein.

     6.7 Notice of Proceedings. MPG will promptly notify ELC in writing upon
becoming aware of any order or decree or any complaint (or threat thereof)
praying for an order or decree restraining or enjoining the consummation of this
Agreement or the transactions contemplated hereunder, or upon receiving any
notice from any person, firm or corporation or any governmental department,
court, agency or commission of his or its intention to institute an
investigation into, or institute a suit or proceeding to restrain or enjoin the
consummation of, this Agreement or such transactions, or to nullify or render
ineffective this Agreement or such transactions if consummated.

     6.8 Corporate Action. To the extent within its control and subject to the
provisions of this Agreement, MPG will take all necessary corporate and other
action required to carry out the transactions contemplated by this Agreement.

     6.9 Updated Schedules. On the Closing Date, MPG will furnish ELC with any
revised schedules which may be necessary to make accurate and current as of the
Closing Date each of the representations and warranties of MPG contained in this
Agreement; provided, however, that such action by MPG shall not be deemed to
cure any breach of any provision hereof or any representation or warranty which
was materially incorrect when made.

ARTICLE 7 — COVENANTS OF ELC PENDING THE CLOSING DATE

     ELC hereby covenants and agrees that from the date hereof through and
including the Closing Date:

     7.1 Representations and Warranties. ELC shall give written notice to MPG
promptly upon the occurrence of or becoming aware of: (i) the impending or
threatened occurrence of any event which would cause, or would have caused had
such event occurred or been known to ELC prior to the date hereof, any of ELC’s
representations or warranties contained in this Agreement to be untrue when made
or to be untrue if made as of the Closing Date, (ii) any adverse development in
the condition (financial or otherwise) or operations of ELC and (iii) the
failure of any condition precedent to any party’s obligation to consummate the
transactions contemplated herein.

25



--------------------------------------------------------------------------------



 



     7.2 Notice of Proceedings. ELC will promptly notify MPG in writing upon
becoming aware of any order or decree or any complaint (or threat thereof)
praying for an order or decree restraining or enjoining the consummation of this
Agreement or the transactions contemplated hereunder, or upon receiving any
notice from any person, firm or corporation or any governmental department,
court, agency or commission of his or its intention to institute an
investigation into, or institute a suit or proceeding to restrain or enjoin the
consummation of, this Agreement or such transactions, or to nullify or render
ineffective this Agreement or such transactions if consummated.

     7.3 Corporate Action. To the extent within their reasonable control and
subject to the provisions of this Agreement, ELC and Acquisition will take all
necessary corporate and other action required to carry out the transactions
contemplated by this Agreement.

     7.4 Updated Schedules. On the Closing Date, ELC will furnish MPG with any
revised schedules which may be necessary to make accurate and current as of the
Closing Date each of the representations and warranties of ELC contained in this
Agreement; provided, however, that such action by the ELC shall not be deemed to
cure any breach of any provision hereof or any representation or warranty which
was materially incorrect when made.

ARTICLE 8 — CONDITIONS TO THE OBLIGATIONS OF MPG

     The obligations of MPG under this Agreement are, at its option, subject to
the fulfillment or waiver of the following conditions prior to or at the Closing
Date:

     8.1 Representations and Warranties. The representations and warranties of
ELC set forth in this Agreement and in any certificate, document, exhibit or
schedule expressly required to be furnished by it hereunder shall have been true
and accurate in all material respects as of the date when made, shall be deemed
to be made again on and as of the Closing Date and shall then be true and
accurate in all material respects.

     8.2 Compliance With Covenants. ELC shall have performed and complied with
each and every covenant and agreement required by this Agreement to be performed
or complied with by it prior to or at the Closing Date.

     8.3 Absence of Litigation. There shall be no litigation pending or
threatened (nor shall any basis exist for any such litigation) against or
involving MPG, ELC or Acquisition or their respective businesses, assets or
facilities, which has, or if decided adversely to MPG, ELC or Acquisition would
be reasonably likely to have, a material adverse effect, either individually or
in the aggregate, on the financial condition, business, assets, facilities,
properties or prospects of MPG, ELC or Acquisition, or upon the ability of MPG,
ELC or Acquisition to conclude the transactions contemplated in this Agreement,
or seeking to enjoin or prevent consummation of the transactions contemplated by
this Agreement.

26



--------------------------------------------------------------------------------



 



     8.4 Closing Deliveries. ELC shall have provided each of the other
deliveries required to be provided by ELC on the Closing Date under Article 2.

     8.5 Consents to Leases, Contracts. ELC shall have obtained consents
reasonably satisfactory to MPG with respect to each of the matters listed on
Schedule 5.2.

ARTICLE 9 — CONDITIONS TO THE OBLIGATIONS OF ELC

     The obligations of ELC under this Agreement are, at its option, subject to
the fulfillment or waiver of the following conditions prior to or at the Closing
Date:

     9.1 Representations and Warranties. Each of the representations and
warranties of MPG set forth in this Agreement or in any certificate, document,
exhibit or schedule expressly required to be furnished by it hereunder shall
have been true and accurate in all material respects as of the date when made,
shall be deemed to be made again on and as of the Closing Date and shall then be
true and accurate in all material respects. Each of the representations and
warranties of the Shareholders made in any agreement, certificate, document,
exhibit or schedule expressly required to be furnished by any of the
Shareholders hereunder shall have been true and accurate in all material
respects as of the date when made and shall then be true and accurate in all
material respects.

     9.2 Compliance With Covenants. MPG shall have performed and complied with
each and every covenant and agreement required by this Agreement to be performed
or complied with by MPG prior to or at the Closing Date.

     9.3 Absence of Litigation. There shall be no litigation pending or
threatened (nor shall any basis exist for any such litigation) against or
involving MPG, ELC or Acquisition or their respective businesses, assets or
facilities, which has, or if decided adversely to MPG, ELC or Acquisition would
be reasonably likely to have, a material adverse effect, either individually or
in the aggregate, on the financial condition, business, assets, facilities,
properties or prospects of MPG, ELC or Acquisition, or upon the ability of MPG,
ELC or Acquisition to conclude the transactions contemplated in this Agreement,
or seeking to enjoin or prevent consummation of the transactions contemplated by
this Agreement.

     9.4 Closing Deliveries. MPG shall have provided each of the deliveries
required to be provided by MPG on the Closing Date under Article 2.

     9.5 Delivery of Audited Financial Statements. MPG shall have provided to
ELC financial statements for MPG for the fiscal years ended December 31, 2003
and 2004, audited by Marcum & Kliegman LLP and otherwise complying with the
requirements of the SEC (including requirements of Regulation S-X) and Marcum &
Kliegman LLP shall have provided to ELC a written consent to the use of such
audited financial statements in ELC’s filings with the SEC under the Securities
Act and the Exchange Act.

27



--------------------------------------------------------------------------------



 



     9.6 Exercise of Dissenter’s Rights. All of the Shareholders of MPG, other
than the two Shareholders that have previously been identified to ELC, shall
have voted or provided a written consent in favor of this Agreement and the
Merger.

     9.7 Consummation of Private Placement. ELC shall have successfully
completed a private placement of its debt or equity securities and received not
less than $2,500,000 of the net proceeds therefrom.

     9.8 Consents to Leases, Contracts. MPG shall have obtained consents
reasonably satisfactory to ELC with respect to each of the leases, licenses,
contracts and other agreements and instruments which are referred to on
Schedule 6.5.

ARTICLE 10 — TERMINATION

     10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date upon the happening of the following:

(a) by execution of written consent to such termination by each of MPG and ELC;



  (b)   by ELC and Acquisition if any condition in Article 9 remains not
satisfied on May 15, 2005, provided that the failure of any such condition to be
satisfied is not due to the failure of ELC or Acquisition to perform its
obligations under this Agreement or the failure of the representations and
warranties made by ELC or Acquisition in this Agreement to be true and correct
in all material respects;     (c)   by MPG if any condition in Article 8 remains
not satisfied on May 15, 2005, provided that the failure of any such condition
to be satisfied is not due to the failure of MPG to perform its obligations
under this Agreement or the failure of the representations and warranties made
by MPG in this Agreement to be true and correct in all material respects; or    
(d)   by either ELC or MPG if Closing has not occurred by June 1, 2005, provided
that the terminating party has not failed to perform its obligations under this
Agreement and the representations and warranties made by the terminating party
in this Agreement are true and correct in all material respects.

Any party seeking to exercise a right to termination pursuant to this Section
shall give each other party written notice thereof stating the reasons
therefore.

     10.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1 no party hereto shall have any liability or further obligation to
any other party to this Agreement

28



--------------------------------------------------------------------------------



 



except that any termination shall be without prejudice to the rights of any
party hereto arising out of a breach by the other party of any representation,
warranty, covenant or agreement contained in this Agreement existing as of the
date of such termination.

ARTICLE 11 — Indemnification

     11.1 Survival. The several representations, warranties, covenants and
agreements of the parties made pursuant to this Agreement shall be deemed to be
made on and as of the date of this Agreement and on and as of the Closing Date,
shall survive the Closing Date and shall not expire until May 31, 2006.

     11.2 Indemnification of ELC. MPG agrees to indemnify and hold ELC, its
officers, directors, shareholders, employees, attorneys, accountants and agents
(each, an “Indemnified Party”) harmless from and against any and all damages,
claims, losses, expenses, costs, obligations, and liabilities including, without
limiting the generality of the foregoing, liabilities for reasonable attorneys’
fees (“Loss and Expense”), incurred or suffered by an Indemnified Party arising
out of, relating to or resulting from any of the following:



  (a)   any breach of or any inaccuracy in any representation or warranty made
by MPG pursuant to this Agreement;     (b)   any breach of or failure by MPG to
perform any covenant or obligation of MPG set forth in or contemplated by this
Agreement;     (c)   any warranty or other claim pertaining to products produced
or service performed by MPG (including any predecessor companies) on or before
the Closing Date, except to the extent reserved against or reflected as a
liability in the 2004 Audited Financial Statements or recovered pursuant to an
insurance policy obtained by MPG;     (d)   the use, operation or ownership of
any of the assets of MPG or the business or operation of the business of MPG on
or prior to the Closing Date, except to the extent reserved against or reflected
as a liability in the 2004 Audited Financial Statements or recovered pursuant to
an insurance policy obtained by MPG;     (e)   any litigation, pending suit,
claim, proceeding or cause of action, including, without limitation, those
lawsuits listed on Schedule 4.12, and including, without limitation, any claim,
cause of action, lawsuit or proceeding related thereto or arising therefrom or
from the same circumstances or set of facts as those underlying lawsuits listed
on Schedule 4.12, whether now or existing or hereafter brought arising out of
the use, operation or ownership of any of the assets of MPG or the business or
operation of the business of MPG on or prior to the Closing Date, except to the
extent reserved against or reflected as a liability in the 2004

29



--------------------------------------------------------------------------------



 



      Audited Financial Statements or recovered pursuant to an insurance policy
obtained by MPG;     (f)   any claims by or liabilities with respect to any
employee of MPG regarding his or her employment or termination of employment by
MPG on or prior to the Closing Date, including, but not limited to, any and all
liabilities arising out of any accidents, illness or other events which occurred
on or prior to the Closing Date, except to the extent reserved against or
reflected as a liability in the 2004 Audited Financial Statements or recovered
pursuant to an insurance policy obtained by MPG; and     (g)   any successful
exercise of dissenters’ rights under section 262 of the General Corporation Law
by either or both of the two Shareholders referred to in Section 9.6 to the
extent that such exercise results in a final determination that the
consideration payable to the dissenting Shareholder(s) is greater than that
which is applicable under Section 1.6, unless such final determination results
solely from (i) the failure of the Surviving Corporation to comply with
applicable provisions of the General Corporation Law relating to appraisal
rights or (ii) the entry of a default judgment due to the Surviving
Corporation’s failure to appear at any proceeding initiated by a dissenting
stockholder, provided it received proper notice of such proceeding.

     11.3 Notice of Claims; Procedure for Indemnification.

     (a) If an Indemnified Party believes that it has suffered or incurred any
Loss and Expense, such Indemnified Party shall notify Leonard Pisano, as the
representative of the Shareholders (the “MPG Representative”), in writing
describing such Loss and Expense, the amount thereof, if known, and the method
of computation of such Loss and Expense, all with reasonable particularity and
containing a reference to the provisions of this Agreement in respect of which
such Loss and Expense shall have occurred. If any action at law or suit in
equity is instituted by a third party with respect to which an Indemnified Party
intends to claim any liability or expense as Loss and Expense under this
Article 11, such Indemnified Party shall promptly notify the MPG Representative
of such action or suit. Notwithstanding the foregoing, the right to
indemnification hereunder shall not be affected by any failure of an Indemnified
Party to give such notice or delay by an Indemnified Party in giving such notice
unless, and then only to the extent that, the rights and remedies of MPG shall
have been materially prejudiced as a result of the failure to give, or delay in
giving, such notice.

     (b) If such indemnity shall arise from the claim of a third party, the
Indemnified Party shall permit the MPG Representative to assume the defense of
any such claim and any litigation resulting from such claim at the MPG
Representative’s expense. Failure by the MPG Representative to notify an
Indemnified Party of its election to defend any such claim or action by a third
party within fourteen (14) days after notice thereof shall have been given to
the MPG

30



--------------------------------------------------------------------------------



 



     Representative shall be deemed a waiver of the right of the MPG
Representative to defend such claim or action.

     (c) If the MPG Representative assumes the defense of such claim or
litigation resulting therefrom, then counsel selected by the MPG Representative
shall be subject to approval by the Indemnified Party (not to be unreasonably
withheld). The obligations of MPG hereunder as to such claim shall include
taking all steps necessary in the defense or settlement of such claim or
litigation and holding the Indemnified Party harmless from and against any and
all Losses or Expenses caused by or arising out of any settlement approved by
the Indemnified Party or any judgment in connection with such claim or
litigation. The MPG Representative shall keep the Indemnified Party fully
informed of the status of such claims and litigation. The MPG Representative
shall not, in the defense of such claim or any litigation resulting therefrom,
consent to entry of any judgment (other than a judgment of dismissal on the
merits without costs) except with the written consent of the Indemnified Party
or enter into any settlement (except with the written consent of the Indemnified
Party) which does not include as an unconditional term thereof the giving by the
claimant or a plaintiff of a release of the Indemnified Party from all liability
in respect of such claim or which acts as an admission of a violation of any
law, rule, regulation, ordinance, policy or order. Anything in this Article 11
to the contrary notwithstanding, the Indemnified Party may, with counsel of its
choice and at its expense, participate in the defense of any such claim or
litigation.

     (d) If the MPG Representative shall not assume the defense of any such
claim by a third party or litigation resulting therefrom after receipt of notice
from such Indemnified Party in accordance herewith, the Indemnified Party may
defend against such claim or litigation in such manner as it reasonably deems
appropriate, and unless there shall be deposited with the Indemnified Party a
sum in cash, letter of credit or bond, equal to the total amount demanded in
such claim or litigation plus the Indemnified Party’s reasonable estimate of the
costs of defending the same, the Indemnified Party may settle such claim or
litigation on such terms as it may reasonably deem appropriate. The Indemnified
Party shall inform the MPG Representative of the status of such claim or
litigation from time to time upon the MPG Representative’s request, and, prior
to settling such claim or litigation, the Indemnified Party shall advise the MPG
Representative of the terms, provisions and conditions of any proposed
settlement; provided, however, that the MPG Representative will not have any
rights to accept, decline or modify the proposed settlement, nor to direct the
Indemnified Party to do any of the foregoing. MPG shall promptly reimburse the
Indemnified Party for the amount of such settlement and for all other Losses and
Expenses reasonably incurred by the Indemnified Party in connection with the
defense against or settlement of such claim or litigation. The terms of such
settlement shall be binding upon MPG and the MPG Representative and neither of
them shall have any right to challenge such settlement.

     (e) MPG shall promptly pay to the third party the amount of any final and
unappealable judgment rendered with respect to any claim by such third party in
litigation and shall reimburse the Indemnified Party and for all other Losses
and Expenses reasonably incurred

31



--------------------------------------------------------------------------------



 



by the Indemnified Party in connection with the defense against such claim or
litigation, whether or not resulting from, arising out of, or incurred with
respect to, the act of a third party.

     (f) Any payment pursuant to this Section 11.3 shall be made not later than
thirty (30) days after receipt by the MPG Representative of written notice from
the Indemnified Party stating the amount thereof and the indemnity payment
requested. Any payment not made when due shall bear interest at a rate per annum
equal to the Prime Rate plus 3% per annum for each day until paid. “Prime Rate”
means the rate of interest as reported in The Wall Street Journal from time to
time, changing as and when the Prime Rate changes.

     11.4 Limitation on Indemnification. Notwithstanding anything herein to the
contrary, MPG shall not be obligated to pay any amounts to an Indemnified Party
until the aggregate amount which MPG would have been obligated to pay for all
indemnity claims but for this Section 11.4 equals $50,000, and at such time MPG
shall be obligated to pay all amounts for indemnification then owing by MPG (but
only for amounts in excess of the $50,000 deductible) up to the aggregate amount
of $1,000,000 (the “Cap”), except that such limitation shall not apply to any
claims for indemnification arising from the fraudulent acts or omissions of MPG.
Subject to the amount of the Cap, the sole recourse of the Indemnified Parties
for indemnification under this Agreement shall be against the Contingent Stock
pursuant to the Escrow Agreement (or any funds or other property which may be
held in the escrow thereunder pursuant to the provisions thereof). Each share of
Contingent Stock shall be valued at $1.00 for purposes of any indemnification to
which ELC is entitled. No claim for indemnification may be made by any
Indemnified Party under this Article 11 at any time after the date that is the
18-month anniversary of the Closing Date.

ARTICLE 12 — MISCELLANEOUS

     12.1 Expenses. MPG shall bear its expenses, and ELC shall bear its
expenses, incurred in connection with the transactions contemplated by this
Agreement, including without limitation, accounting and legal fees incurred in
connection herewith.

     12.2 Assignments. This Agreement shall not be assigned by any party hereto
without the prior written consent of each other party.

     12.3 Severability. If any provision of any of this Agreement is determined
to be illegal, invalid or enforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

     12.4 Notices. All notices, demands and other communications which may or
are required to be given hereunder or with respect hereto shall be in writing,
shall be given either by personal delivery or by recognized overnight delivery
service, and shall be deemed to have been given or made when personally
delivered, addressed as follows:

32



--------------------------------------------------------------------------------



 



     
If to ELC or Acquisition:
  Electric City Corp.

  1280 Landmeier Road

  Elk Grove Village, Illinois 60007

  Attn: Jeffrey Mistarz, CFO  
with a copy to:
  Schwartz, Cooper, Greenberger & Krauss, Chtd.

  180 North LaSalle, Suite 2700

  Chicago, Illinois 60601  
If to MPG or the
  Attention: Andrew H. Connor, Esq.
MPG Representative:
  Maximum Performance Group, Inc.

  111-03 14th Avenue

  College Point, NY 11356

  Attn: Leonard Pisano  
with a copy to:
  Derek D. Bork, Esq.

  Thompson Hine LLP

  3900 Key Center

  127 Public Square

  Cleveland, Ohio 44114

or to such other address as any party hereto may from time to time designate in
accordance with this Section.

     12.5 Captions. The captions and headings of Articles and Sections of this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any of the provisions of this Agreement.

     12.6 Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware, notwithstanding
any conflict of law provision to the contrary.

     12.7 Arbitration. In the event of any dispute, disagreement or controversy
arising under this Agreement or any other written agreements entered into in
connection herewith (a “Dispute”), the relevant parties shall attempt in good
faith to resolve the Dispute by negotiations. If for any reason the Dispute in
not resolved within thirty (30) days after delivery of the original notice of
the Dispute, any party may serve on the other relevant parties a written demand
for arbitration of the Dispute. Thereafter, such Dispute shall be subject to
binding arbitration as arbitrated in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association in Chicago, Illinois
before one neutral arbitrator. Any party may apply to the arbitrator seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Without waiving any remedy under this Agreement, any party
may also seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal (or pending the arbitral
tribunal’s determination of the merits of the controversy). In the event of

33



--------------------------------------------------------------------------------



 



any such Dispute, none of the parties shall directly or indirectly reveal,
report, publish or disclose any information relating to such Dispute to any
person, firm or corporation not expressly authorized by the other party or
parties to receive or use such information or assist any other person in doing
so, except to comply with actual legal obligations of such party, or unless such
disclosure is directly related to an arbitration proceeding as provided herein,
including, but not limited to, the prosecution or defense of any claim in such
arbitration. Except as the parties may otherwise agree in writing, the
arbitrator shall be licensed to practice law in any U.S. state and experienced
in corporate and contract law, and the arbitrator shall be required to decide
each claim in accordance with applicable law and to set forth in writing the
award and a summary of those facts considered by the arbitrator to be material
to the decision. This agreement to arbitrate shall be enforceable under the
Uniform Arbitration Act. Any court of competent jurisdiction may confirm, or
enter a judgment upon, any arbitration award issued pursuant to this
Section 12.7. The costs and expenses of the arbitration (excluding attorneys’
fees) shall be paid by the non-prevailing party or as otherwise equitably
allocated between the parties by the arbitrator.

     12.8 Waiver of Provisions. The terms, agreements, covenants,
representations, warranties and conditions of this Agreement may be waived only
by a written instrument executed by the party waiving compliance. The failure of
any party at any time or times to require performance of any provision of this
Agreement shall in no manner affect the right at a later date to enforce the
same. No waiver by any party of any condition or the breach of any provision,
term, agreement, covenant, representation or warranty contained in this
Agreement in :any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or of the breach of any other
provision, term, agreement, covenant, representation or warranty.

     12.9 Counterparts. This Agreement may be executed in several counterparts,
and all counterparts so executed shall constitute one agreement, binding on all
of the parties hereto, notwithstanding that all the parties are not signatory to
the original or the same counterpart. It shall not be necessary in making proof
of this Agreement to produce or account for more than one such counterpart for
each of the parties hereto. Delivery by facsimile by any of the parties hereto
of an executed counterpart of this Agreement shall be effective as an original
executed counterpart hereof and shall be deemed a representation that an
original executed counterpart hereof will be delivered.

     12.10 Entire Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes and cancels any and all prior agreements
between them relating to the subject matter hereof, and may not be amended
except in a writing signed by the party to be bound. After the Closing Date,
neither this Agreement nor any other agreement or document executed by MPG in
connection with the transactions contemplated hereby may be amended or
terminated or any provision thereof waived without the written consent of the
MPG Representative and the holders of shares representing 75% of the outstanding
preferred stock of MPG as of the date of this Agreement.

     12.11 Third Party Beneficiaries. The Shareholders are intended third party
beneficiaries under this Agreement, and the MPG Representative, acting as the
representative of the

34



--------------------------------------------------------------------------------



 



Shareholders, shall have the right to enforce any provision of this Agreement as
fully and the same as if the MPG Representative and the Shareholders were
parties to the Agreement.

[Balance of page intentionally left blank; signature page follows.]

     IN WITNESS WHEREOF, the parties have caused this Agreement And Plan of
Merger to be duly executed by their duly authorized officers, all as of the day
and year first above written.

            ELECTRIC CITY CORP.
      By:   /s/ Jeffrey Mistarz         Name:   Jeffrey Mistarz        Title:  
Chief Financial Officer & Treasurer     

            MPG ACQUISITION CORPORATION
      By:   /s/ Jeffrey Mistarz         Name:   Jeffrey Mistarz        Title:  
Treasurer & Secretary     

            MAXIMUM PERFORMANCE GROUP, INC.
      By:   Leonard Pisano         Name:   Leonard Pisano        Title:  
President / CEO     

35